Title: From John Adams to John Thornton Kirkland, 10 July 1816
From: Adams, John
To: Kirkland, John Thornton



Dear Sir
Quincy July 10. 1816

I have written to my Son and enclosed your Letter of the 4th. which will be the best recommendation of mr Bigalow that can be written.
Though it was a Small Sum that my Scanty Fortune and indigent Family permitted me to Subscribe to your Theological Establishment; I never did any thing with more Satisfaction than by contributing a mite towards removing Some of the Shackles of the human Mind.
My humble Subscription Shall be advanced whenever it is called for, by your undisguised Friend, and very humble / Servant
John Adams